NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         APR 23 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HARJINDER SINGH,                                 No.   15-73072

                Petitioner,                      Agency No. A200-238-233

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 18, 2019**
                               San Francisco, California

Before: HAWKINS and M. SMITH, Circuit Judges, and LYNN,*** District Judge.

      Harjinder Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and protection


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Barbara M. G. Lynn, United States District Judge for
the Northern District of Texas, sitting by designation.
under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition for review.

      We review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID Act.

Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010). Substantial evidence

supports the agency’s adverse credibility determination based on Singh’s demeanor

and inconsistencies in his testimony and the documentary evidence regarding the

April 2010 attack. See id. Contrary to Singh’s contentions, the agency provided

specific examples in the record and a sufficient explanation to support its finding

that his demeanor indicated a lack of credibility. See Huang v. Holder, 744 F.3d

1149, 1155–56 (9th Cir. 2014). Further, the record demonstrates that the agency

considered Singh’s explanations regarding the discrepancies in his testimony and

documentary evidence but found the explanations unpersuasive. In the absence of

credible testimony, Singh’s claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156–

57 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                   15-73072